Case 2:19-cv-00207-TJC-MRM Document 52 Filed 05/21/20 Page 1 of 2 PageID 580



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

   JOANNE APRILE,

                Plaintiff,

   v.                                      Case No:    2:19-cv-207-FtM-32MRM

   J. MCGARVEY CONSTRUCTION
   COMPANY, INC. and JOHN S.
   MCGARVEY, Individually,

                Defendants.


                                         ORDER

         The case is before the Court on the Joint Motion for Settlement Conference with

   Magistrate Judge. (Doc. 51).

         Upon due consideration, it is hereby

         ORDERED:

         1.     The Joint Motion for Settlement Conference with Magistrate Judge (Doc.

   51) is GRANTED.

         2.     This case is REFERRED to the Honorable Nicholas Mizell, United

   States Magistrate Judge, for a settlement conference. By May 28, 2020, the parties

   shall jointly determine a minimum of three agreeable dates for the settlement

   conference. Counsel for Plaintiff shall then provide the dates to the Court by calling

   Judge Mizell’s chambers at (239) 461-2170. Judge Mizell will then select the date for

   settlement conference.
Case 2:19-cv-00207-TJC-MRM Document 52 Filed 05/21/20 Page 2 of 2 PageID 581



         3.     All deadlines are stayed pending the settlement conference. If the case

   does not settle, the parties shall file proposed amended case management schedule

   with the remaining trial-related deadlines within 7 days.

         DONE AND ORDERED in Jacksonville, Florida the 21st day of May, 2020.




                                                      TIMOTHY J. CORRIGAN
                                                      United States District Judge


   Copies to:

   The Honorable Nicholas Mizell
   United States Magistrate Judge

   Counsel of Record




                                            2
